Citation Nr: 1336427	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  08-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right knee chondromalacia patella.

2.  Entitlement to a rating in excess of 10 percent for right knee chrondromalacia patella.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left wrist carpal tunnel surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to October 1982.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and a June 2010 rating decision issued by the Montgomery, Alabama RO.  Jurisdiction resides with the RO in Montgomery, Alabama

The Veteran testified at a January 2013 videoconference hearing.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of the evidence.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted with respect to all three issues on appeal before a decision can be made on the merits. 


Initially, the Veteran testified at the January 2013 hearing that he receives disability payments from the Social Security Administration (SSA) for his right knee disorder, right hip disorder and left wrist carpal tunnel syndrome.  A review of the claims file reveals an August 2005 decision from SSA granting benefits.  However, treatment records associated with the Veteran's SSA claim have not been obtained.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the Veteran was receiving SSA benefits).  On remand, the RO should attempt to obtain these records. 

Right Hip

The Veteran seeks service connection for a right hip disability, which he claims is causally related to or aggravated by his service-connected right knee chondromalacia patella.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence of record shows that the Veteran has degenerative joint disease of the right hip joint and that he underwent a right total hip arthroplasty in October 2007.  However, the current medical evidence does not provide an adequate basis on which the Board may render a decision in this case.  In this respect, the Board acknowledges that a December 2006 VA examiner opined that the Veteran's right hip pain was "less likely as not caused by or a result of right knee condition."  The examiner did not provide any supporting rationale for the opinion and did not point to any clinical data to support the conclusion.  In addition, the examiner did not provide an opinion with respect to whether the Veteran's right hip disability is aggravated by the service-connected right knee disability.  

Based on the foregoing, the Board finds that the Veteran should be afforded a new VA examination to clarify the nature and etiology of his right hip disability.

1151 Claim

The Veteran underwent a left carpal tunnel release at the Birmingham VA Medical Center (VAMC) in February 2004.  The records indicate that one week following the surgical procedure and removal of his sutures, his wound had dehisced open.  In March 2004, his wound was washed out and closed.  

Through written statements and hearing testimony, the Veteran contends that scar tissue over the infected site has caused considerable pain and numbness in his left wrist.  He also contends that he has nerve damage in his left hand which affects his ability to grip and perform functions such as buttoning his shirt.  Thus, the Veteran contends that the additional disabilities of the left wrist following the February 2004 surgery are directly from the fault of VA and the carelessness, negligence, and lack of proper skill of the VA staff.

As an initial matter, the Board notes that a February 2004 VA pre-operative assessment report from the Birmingham VAMC states that a consent form was properly signed, witnessed and dated.  However, the signed consent form is not currently of record.  On remand, an attempt should be made to obtain a copy of the signed consent form.

Moreover, while a May 2010 VA opinion was obtained in this case, the Board finds the report is inadequate to properly evaluate the claim.  Here, the examiner concluded that the Veteran's current carpal tunnel was "not caused by or a result of the carpal tunnel release done at the BVAMC in 2004."  The rationale provided by the examiner was that essentially the Veteran experienced the same symptoms in his left wrist both prior to and after the surgery.  The examiner noted that carpal tunnel surgery success rates are not 100 percent successful and the Veterans condition is merely a continuation of the original syndrome despite the surgery taking place.  

The examiner appears to have applied an incorrect legal standard in providing an opinion in this case.  Moreover, the examiner's evaluation of the case was provided without a physical examination of the Veteran or consideration of the Veteran's lay statements.  Given the above, the Board finds that further VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the Social Security Administration all records pertinent to the Veteran's claim for disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  Contact the Birmingham VAMC and request any and all consent forms signed by the Veteran (or any legal guardian) for his left carpal tunnel release that was performed in February 2004 and the subsequent wound dehiscence in March 2004 and associate those records with the claims files.  If no consent form(s) is/are obtained, the reasons for this should be documented in the claims files. 
  
3.  Schedule the Veteran for an appropriate VA examination to evaluate the Veteran's right hip disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner. 

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions and to undertake any indicated studies. 

After examining the Veteran and reviewing the claims file, including the service treatment records, the examiner should provide an opinion as to whether a right hip disability is at least as likely the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.

The examiner should also provide an opinion as to whether a right hip disability is at least as likely caused by or aggravated by the service-connected right knee disability as opposed to its being more likely the result of some other cause or factors.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.

4.  Schedule the Veteran for an appropriate VA examination to evaluate the Veteran's left wrist carpal tunnel syndrome.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner. 

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions and to undertake any indicated studies. 

The examiner must address whether the Veteran has additional/current disability, to include, painful scarring, chronic pain, numbness and loss of grip as a result of VA left carpal tunnel release performed in February 2004 and subsequent wound dehiscence in March 2004. 

For any identified additional/current disability, the examiner must provide an opinion as to whether it is at least as likely as not that the additional/current disability is either due to:

(a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment to the Veteran in February 2004; or 

(b) an event not reasonably foreseeable?

When considering whether any additional/current disability was caused by an event not reasonably foreseeable, the examiner should consider any informed consent forms signed by the Veteran. 

A complete rationale for all opinions expressed should be given.
 
5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record. If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once. 

7.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal 
must then be returned to the Board for appellate review. 
  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


